March 8, 2011 VIA EDGAR Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Separate Account VUL-3 of Transamerica Life, SEC File No. 811-09715 Ø Transamerica Elite, Registration No. 333-153814 Rule 30b2-1 Filing Dear Commissioners: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), Transamerica Life Insurance Company (the “Company”) on behalf of the Registrant, recently sent (or will send) to its policyholders the annual reports dated December 31, 2010, for the underlying management investment companies listed below (the “Funds”). This filing constitutes the filing of those reports as required by Rule 30b2-1 under the Act: ANNUAL REPORT FILINGS: Transamerica Series Trust, SEC File No. 811-04419 Fidelity Variable Insurance Products Fund, SEC File No. 811-03329 Fidelity Variable Insurance Products Fund II, SEC File No. 811-05511 Fidelity Variable Insurance Products Fund III, SEC File No. 811-07205 Some of the funds included in each Fund Company’s annual report filings may not be available under every Policy offered by the Registrant. The Company understands that the Funds have filed, or will file, their annual reports with the commission under the separate cover, pursuant to Rule 30d-1. To the extent necessary, these filings are incorporated herein by reference. If you have any questions regarding this filing, please contact me at (727) 299-1830 or Gayle Morden at (727) 299-1747. Sincerely, /s/ Arthur D. Woods Arthur D. Woods Vice President & Counsel cc: Priscilla Hechler Gayle A. Morden
